Title: To Thomas Jefferson from William Robertson, 29 June 1808
From: Robertson, William
To: Jefferson, Thomas


                  
                     Dear sir, 
                     Albemarle 29th June 1808
                  
                  In consequence of my having no acquaintance with you, Colo. Nicholas done me the favor to write to you about the 15th. or 20th. Ultimo; the answer to which you done me the honor to address to me on the 22nd. Saying you expected a Vessel would sail from Washington about the 15th. Inst. with dispatches for England & France, but at the same time, you refered me to the news papers for positive information. I have not seen any account of the time & place of the departure of the Vessel advertised in any of the news papers (I have seen) since the rect. of your letter. I still wish to go to Europe, and having some business in London, should like first to go England and then to the south of France or Italy, to spend the next Winter; I wish very much to avail myself of the first opportunity that offers, and as the time & place of her departure will be advertised only two or three weeks before she sails, I may not hear of it until it will be too late for me to get to washington in time to go in her. Or it may not be intended to send any Vessel with dispatches for some time to come, and in that case I know not how I shall go to Europe, and it is a matter of great importance to me and to my family, as my Physician has given it as his opinion that I can never recover my health perfectly again without taking a voyage to sea & spending some time in a climate more favorable to my situation than this. permit me Sir, to solicit the favor of you to inform me whether a Vessel will probably be sent to Europe in a short time and if the time be fixed for her departure inform of that also, and if the time be not fixed it would be doing me a great favor to write me a line giving me information of the time & place of her departure as soon as they are fixed on. I am sorry to be troublesome to you, knowing the multiplicity of business that must devolve upon you, but the anxious solicitude of a Wife and six children I hope will be deemed a Sufficient excuse 
                  I have the honor to be with the greatest respect yo. mo ob. st
                  
                     Wm. Robertson 
                     
                  
               